          Case 1:21-mj-00148-ZMF Document 10 Filed 02/12/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :

                                              :
                                                   Criminal No. 1:21-MJ-00148 (ZMF-1)
                                              :

JASON GERDING                        :
____________________________________

                              UNOPPOSED MOTION TO MODIFY
                                 CONDITIONS OF RELEASE


       Jason Gerding, through counsel, respectfully requests that his conditions of release be

modified, specifically the travel restrictions that are in place. In support of this Motion, counsel

states the following facts.

   1. Mr. Gerding is charged by complaint with Knowingly Entering or Remaining in any

       Restricted Building or Grounds; Knowingly Engaging in Disorderly Conduct in any

       Restricted Building or Grounds; and Violent Entry and Disorderly Conduct on Capitol

       Grounds.

   2. Mr. Gerding was released on his personal recognizance on February 2, 2021.

   3. Mr. Gerding is currently ordered to inform his Pretrial Services Agency officer if he

       leaves the state of Illinois. However, Mr. Gerding lives within a mile from the Illinois

       and Missouri border. He frequently crosses the border for day to day errands. Mr.

       Gerding also frequently travels around the state when he works.

   4. Pretrial Services Agency has recommended that the travel conditions be modified to a

       radius from his home, given Mr. Gerding’s proximity to the border. Pretrial Services has
         Case 1:21-mj-00148-ZMF Document 10 Filed 02/12/21 Page 2 of 2




       recommended a 50 mile radius. However, Mr. Gerding reports that he often works up to

       100 miles away from his house.

   5. There is nothing about Mr. Gerding’s charges that requires him to stay within a 50 mile

       radius of his home. Although even a 100 mile radius is not the “least restrictive

       condition” to reasonably assure the safety of the community, Mr. Gerding has consented

       to some travel restrictions. But given the location of his home and the nature of his work,

       he requests that the restriction be modified to require him to report to Pretrial Services by

       phone if he travels outside of 100 miles from his home.

   6. The government does not oppose this Motion .



                                            Conclusion

       Wherefore, for the foregoing reasons, Mr. Gerding respectfully requests that the Court

modify his conditions of release so that he is required to report by phone to Pretrial Services

Agency if he goes farther than 100 miles from his home.




                                              Respectfully submitted,

                                              A. J. KRAMER
                                              FEDERAL PUBLIC DEFENDER

                                                     /s/
                                              _____________________________
                                              EUGENE OHM
                                              Assistant Federal Public Defender
                                              625 Indiana Avenue, N.W., Suite 550
                                              Washington, D.C. 20004
                                              (202) 208-7500
